— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 29, 1975, which rescinded its decision filed February 27, 1974, and disqualified claimant from receiving unemployment insurance benefits effective October 27, 1973 because he lost his employment through misconduct. Claimant was employed as a welder and was required to present an identification card to the security guard at the entrance gate to gain admittance to the employer’s premises. On the date in question claimant did not present his card, but entered and went directly to the medical office. When he was asked to leave the medical facility by the security director, he refused, used abusive language, and was ultimately ejected from the premises. Thereafter he was discharged. There is more than substantial evidence to support the determination of the board. There is also authority for the board to rescind its former decision based upon the doctrine of provoked discharge and find actual misconduct (Labor Law, § 534; Matter of James [Levine], 34 NY2d 491). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.